This is an appeal from an order of the Circuit Court denying a motion to dismiss appellee's bill and granting a temporary injunction restraining the enforcement *Page 581 
of an ordinance recently adopted by the appellant City of Miami Beach, which in effect prohibits the bulk storage of gasoline and other petroleum products anywhere in the City of Miami Beach North of the Government channel. It cannot be said that the bill is entirely without equity and the chancellor was therefore without error in denying the motion to dismiss. It follows that there was likewise no error in granting the temporary injunction. Having reached this conclusion we deem it inappropriate to discuss in advance of a final hearing on pleadings and proof, the several questions which have been so ably briefed and argued in this Court.
The interlocutory order appealed from will accordingly be, and the same is hereby, affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.